[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic:  $ 1,748.57
                         Non-economic:   25,000.00 CT Page 14768 ___________ Total:  $26,748.57
          Percentage of Negligence of: Plaintiff:      None
                            Defendant:      100% __________ Total:      100%
Judgment may enter for the plaintiff and against the defendant, Daniel Giangrave, in the sum of $26,748.57, together with court costs.
Kremski, J.T.R.